LATIMER, Judge
(concurring):
I concur.
Because I prefer to base my decision on a legal concept which is not mentioned in the majority opinion, I file this concurring opinion.
In order to decide whether instructions concerning the accused’s mental capacity to entertain  a specific intent were required, it is necessary to determine the manner in which his ir-restible impulse affected his responsibility for the crime of robbery. For the purposes of ascertaining whether the issue of a mental deficiency not amounting to legal insanity was raised reasonably, we must accept the testimony that the assault committed by the accused occurred while he was in a psychotic state. Immediately thereafter, he turned on the light in the orderly room and recovered his senses. While testifying in his own behalf, he stated when the room was illuminated he saw that the victim was bleeding and noticed blood on his own clothes. He then appreciated for the first time that he had committed an aggravated assault. Realizing his dilemma he took *713the victim’s wallet, and fled. According to the experts on mental disorders, the sequence of events following the assault transpired while accused was mentally responsible. Those facts present us with the narrow question of whether in order to establish the crime of robbery the prosecution must show that the intent to steal was contemporaneous with or antecedent to the force and violence exerted upon the injured party. I conclude that under certain peculiar factual situations, it need not, and this case happens to be one where the offense is established even though the assault preceded by a few moments the formation of the specific intent to steal.
Robbery is defined as a taking, with intent to steal, anything of value from the person of another, against his will, by means of force or violence or fear of immediate or future injury. Article .122, Uniform Code of Military Justice, 50 USC § 716. It has been held by respectable authority that an individual who comes upon an unconscious person and thereafter takes his purse does not commit robbery. From a medical standpoint and for the purposes of this case, it may be assumed that an insane person is a stranger to himself during his psychotic episode. But the rule is otherwise where an accused, by force and violence, causes a state of unconsciousness in another and, before the effects of the force and violence have been dissipated, decides to steal from the person of his victim. The premise based on that hypothetical state of facts is that the taking is by means of force and violence in that the accused seizes upon the results of his own misconduct to abscond with the property. Thus, the intent is formed while the effects of the force are still operative and the taking is, for all practical purposes, made possible by the violence employed.
To support my position I will refer to five reported cases which have considered this problem. In People v. Jordan, 303 Ill 316, 135 NE 729, 730 (1922), it was the contention of the accused that he assaulted his victim and thereafter, as an afterthought, took the victim’s money. The Supreme Court of Illinois held:
“. . . The fact that the defendant [in the fight] had been reduced to a state of physical nonresistance before his money was taken does not relieve the crime of the quality constituting robbery. If, as the result of a quarrel, a fight occurs, in which one of the parties is overcome, and the other then, without having formed the intention before the fight began, takes the money of the vanquished one, the offense committed is robbery.”
In Alaniz v. State, 147 Tex Cr Rep 1, 177 SW2d 965, 967 (1944), it was held:
“If appellant and his companions, without a previous intention to take Laweller’s money, assaulted him because of some insulting remark regarding Mexican soldiers and reduced him to a state of unconsciousness and then took his money with the fraudulent intent to appropriate it to their own use the offense is robbery.”
In Turner v. State, 150 Tex Cr Rep 90, 198 SW2d 890, 892 (1946), it was contended by the defendant that if the facts established only a fight in which the victim was worsted and his money thereafter taken, the offense of robbery would not be established. His further contention was that, at most, he was guilty only of theft from the person, on the theory that there had not been any assault with intent to rob. Once again, the Texas Court rejected the defendant’s contention and held in accordance with the Jordan case, supra, and also their own prior holding in the Alaniz case, supra.
In Wynn v. Commonwealth, 135 Ky 447, 122 SW 516, 518 (1909), the accused, a deputy marshal, arrested two persons because they were drunk and disorderly. He thereafter searched them, took their money, and kept it. The Court held:
. . If Wilson and Kenny when found by appellant were drunk or disorderly, he had the right as deputy marshal of Nortonville to arrest them without a warrant, and, following such arrest, to search their persons for the purpose of ascertaining *714whether they were in possession of weapons or other means of resisting his authority as an officer, or of effecting their escape if imprisoned, but, if in making such search appellant obtained from their persons money, it was his duty to return it upon discharging them from arrest. If, however, after making the arrest, he took advantage of the duress under which such arrest placed them, and by force or by putting them in fear took from them money in their possession, feloniously intending at the time to convert it to his own use, his act in doing so was robbery.”
It is noted that in the last cited case, the search was not made contemporaneous with the arrest. Instead, the deputy sheriff marched his two prisoners about seventy-five yards from the place of arrest to an isolated area where he searched them. That case seems to suggest that if the search had been made without a concurring intent to steal and that the felonious intent was formulated at some subsequent time, the offense committed would be no more than larceny.
The case of Howard v. Commonwealth, 233 SW2d 282, 284 (Ky 1950), offers not only a holding in point, but a sketchy development of the principle involved. The accused, a trespasser, entered the home of the victim, drew a pistol and gestured with it, tore the victim’s clothing, and manifested a purpose to rape her. When she screamed, the accused fled, seizing her purse from the couch as he left. The Court reasoned as follows:
“. . . Though his entrance into the house and his primary or initial purpose may have been to commit a criminal assault, or even larceny rather than robbery, the certain fact is that the lady was under great terror at the time the defendant picked up and carried her purse away with the intention of stealing it. The whole occurrence was one transaction. It is not important whether Howard formed the purpose of stealing some item of property before he entered the room or whether it was an afterthought arising when he saw the purse on the couch. The fear once created continued to operate on the mind of the victim. If he availed himself of the state of terror in which he had placed Mrs. Davis, that was sufficient.”
All of the cited eases stand for the proposition that where an accused defends upon the grounds that his intent to steal was formed after he had rendered the victim unconscious, or subsequent to the time of the felonious assault, he cannot prevail. Here, the accused admitted that he comprehended fully, after his sanity was restored, that he had assaulted the victim. He then formulated an intent to deprive the injured man of his property and did so successfully, in full reliance upon the state of helplessness which he had ruthlessly brought about. The two sev-erable acts, namely, the assault and the taking, were so closely tied together in time and effect that the force employed in disabling the victim was the means by which the taking was made possible. Conceding the lack of capacity to formulate a specific intent, when the assault was committed, the restoration of his normal senses permitted the accused to realize that the taking was wrongful and could be accomplished without difficulty because of the physical condition of the victim. The irresistible impulse which gripped the accused during the assault had disappeared before the theft and he was mentally capable of resisting the impulse to steal. At that time he was able to carry out his plan by vitrue of his assault which was so closely connected with the taking that the two were in fact parts of a single transaction. In connection with this concept I need go no further than to state that when the two component parts of the crime are so closely related in time and effect, the essential elements of robbery have been proven and it makes no difference whether the intent to deprive permanently is contemporaneous with the assault or follows it, so long as the taking is a direct product of the force and violence.
I, therefore, conclude that the offense *715of robbery was committed after the psychotic episode was ended, and an instruction on partial impairment of mental faculties was not required.